Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”) is made and entered into on the
12th day of August 2011, by and among Petron Energy II, Inc., a Texas
corporation which is in the process of re-domiciling to a Nevada corporation
(the "Seller"), Restaurant Concepts of America Inc., a Nevada corporation
(the “Purchaser”), and Floyd L. Smith (the “Seller Representative”) each a
“Party” and collectively the “Parties.”
 
RECITALS
 
WHEREAS, Seller desires to sell "ALL" of Seller’s (and any of Seller’s
predecessor’s or Affiliated companies including, but not limited to, Petron
Energy, Inc. a Texas corporation) assets, properties and interests as set forth
on Exhibit A and Exhibit C, including all rights and interests associated
therewith to Purchaser (collectively, the “Assets”); and
 
WHEREAS, Purchaser desires to purchase from Seller, upon the terms and
conditions set forth herein, such assets, properties, rights and interests,
included in the Assets, but not Seller itself or its liabilities, except as
otherwise specifically set forth below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Parties hereby agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Certain Definitions.  In addition to other terms defined throughout this
Agreement, the following terms have the following meanings when used herein:
 
(a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
and in the case of any natural Person shall include all relatives and family
members of such Person. For purposes of this definition, a Person shall be
deemed to control another Person if such first Person and/or any relatives or
family members of such first Person directly or indirectly owns or holds five
percent (5%) or more of the ownership interests in such other Person. In the
case of the Seller, each Seller Executive is considered an Affiliate of Seller
and Petron Energy, Inc., a Texas corporation is considered an Affiliate of
Seller.
 
(b) “Affiliate Liabilities” means any liability of any Affiliate of Seller of
any kind or nature whatsoever attributable to the pre-Closing operation of the
Assets or otherwise caused by or relating to any transaction, status, event,
condition, occurrence or situation existing, arising or occurring on or prior to
the Closing.
 
(c)  “Business Day” means any day other than (a) Saturday or Sunday or (b) any
other day on which banks in Texas are permitted or required to be closed.
 
 
 

--------------------------------------------------------------------------------

 
(d) “Consent” means any notice to or consent, approval, authorization, order,
filing, registration or qualification of or with any court, governmental body or
third party.
 
(e) “Contract” means any contract, agreement, indenture, note, bond, loan,
mortgage, license, instrument, lease, commitment or other arrangement or
agreement, whether written or oral.
 
(f) “Compensation Liabilities” means (a) any liability for deferred
compensation, accrued bonuses, transaction or other bonuses, severance
obligations (including such obligations that may arise in connection with the
transactions contemplated hereby) relating to Seller; and (b) any obligation of
Seller to indemnify any Person by reason of the fact that such Person was a
director, officer, employee, or agent of Seller or was serving at the request of
any such entity as a partner, trustee, director, officer, employee, or agent of
another entity.


(g) “Effective Time” means the Closing Date.
 
(h) “Encumbrance” means any charge, claim, community or other marital property
interest, condition, equitable interest, Lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first option, right of first refusal or similar restriction, including any
restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.
 
(i) “Environmental Law(s)” means any foreign, federal, state or local statute,
regulation, ordinance, or rule of common law as now or hereafter in effect in
any way or any other legally binding requirement relating to the environment,
natural resources or protection of human health and safety including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Emergency Planning and Right-To-Know Act (42
U.S.C. § 11101 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
App. § 1801 et seq.), the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.)
(including the Resource Conservation and Recovery Act), the Clean Water Act (33
U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), the Safe Drinking Water
Act (42 U.S.C. § 300(f) et seq.), the Lead-Based Paint Exposure Reduction Act
(42 U.S.C. § 2681 et seq.), and the Occupational Safety and Health Act (29
U.S.C. § 651 et seq.), and all laws of a similar nature, and the rules and
regulations promulgated pursuant thereto, each as amended.
 
(j) “Governmental Authorization” means any Consent, license, registration or
permit issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Legal Requirement.
 
(k) “Governmental Body” means any:
 
(i) nation, state, county, city, town, borough, village, district or other
jurisdiction;
 
(ii) federal, state, local, municipal, foreign or other government;
 
 
 

--------------------------------------------------------------------------------

 
(iii) governmental or quasi-governmental authority of any nature (including any
agency, branch, department, board, commission, court, tribunal or other entity
exercising governmental or quasi-governmental powers);
 
(iv) multinational organization or body;
 
(v) body exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; or
 
(vi) official of any of the foregoing.
 
(l) “Government Liability” means any liability imposed by or in connection with
any Environmental Law or other Law or Governmental Authorization.
 
(m) "Intellectual Property" means (i) all inventions, whether patentable or not
patentable, all improvements thereto, and all patents, patent applications
(including those listed on Schedule 2.7(c) and patent disclosures, together with
all reissues, continuations, continuations-in-part, divisionals, revisions,
utility models, extensions and reexaminations thereof, (ii) the websites, URLs,
domain names, trade names and trademarks (including registered and unregistered
trademarks, service marks and applications thereof used in the business of
Seller or in connection with the Assets) including those set forth in Schedule
2.7(c) together with all translations, adaptations, derivations and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations and renewals in connection therewith, (iii) all copyrightable
works, all copyrights and all applications, registrations, renewals and
derivatives in connection therewith, (iv) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, certifications, compositions, manufacturing and production processes
and techniques, technical data, designs including advertising designs, logos,
drawings, packaging, specifications, customer and supplier lists, pricing and
cost information, and business and marketing plans and proposals, (v) all other
proprietary rights, and (vii) all copies and tangible embodiments thereof (in
whatever form or medium).
 
(n) “Knowledge” means that:
 
(i) A natural Person will be deemed to have Knowledge of a particular fact or
other matter if such Person is actually aware of the fact or matter.
 
(ii) A Person, other than a natural person, will be deemed to have Knowledge of
a particular fact or other matter if any natural Person who is serving, or who
has at any time served, as a director, officer, partner, employee, agent,
executor or trustee of that Person (or in any similar capacity) has, or at any
time had, Knowledge of that fact or other matter (as set forth in (i) above).
 
(o)  “Law” means any federal, state, local or foreign law (including common
law), statute, code, ordinance, rule, regulation or other requirement or rule of
law (including but not limited to as related to revenue, labor, ERISA) of any
Governmental Body.
 
 
 

--------------------------------------------------------------------------------

 
(p) “Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.
 
(q) “Liability” means with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person, including Government Liabilities, Affiliate Liabilities, Tax
Liabilities, Product Liabilities and Compensation Liabilities.
 
(r) "Liens" means all liens, pledges, mortgages, security interests, claims,
covenants, leases, subleases, charges, conditions, options, rights of first
refusal, licenses, easements, servitudes, rights of way, encumbrances or any
other restriction or limitation whatsoever.
 
(s) “Ordinary Course of Business” means an action taken by a Person will be
deemed to have been taken in the Ordinary Course of Business only if that
action:
 
(i) is consistent in nature, scope and magnitude with the past practices of such
Person and is taken in the ordinary course of the normal, day-to-day operations
of such Person;
 
(ii) does not require authorization by the board of directors or shareholders of
such Person and does not require any other separate or special authorization of
any nature; and
 
(iii) is similar in nature, scope and magnitude to actions customarily taken,
without any separate or special authorization, in the ordinary course of the
normal, day-to-day operations of other Persons that are in the same line of
business as such Person.
 
(t) “Person” means an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity or a
Governmental Body.
 
(u) “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.
 
(v) “Product Liabilities” means any product or service liability or similar
claim for injury to a Person or property, or liability arising out of or based
upon any express or implied representation, warranty, agreement or guaranty, or
liability by reason of the improper performance or malfunctioning of a product,
improper design or manufacture, or other related product defects of any products
at any time manufactured or sold or any service.
 
 
 

--------------------------------------------------------------------------------

 
(w)  “Solvent” means, with respect to any Person on a particular date, that on
such date (I) (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person; (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute unreasonably small capital; and (II) such Person (in the event the
Person is an entity) has cash on hand equal to or greater than at least [six]
months of such entities expenses, with such calculation based on the average of
the entities last [six] full months of total expenses.  The amount of contingent
liabilities (such as litigation, guaranties and pension plan liabilities) at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at the time, represents the amount that can reasonably be
expected to become an actual or matured liability.


(x) “Tax” means any income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental, windfall
profit, customs, vehicle, airplane, boat, vessel or other title or registration,
capital stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract.
 
(y) “Tax Liabilities” means any liability for any Taxes (A) of Seller or any
Affiliate of Seller for any period or (B) attributable to the conduct of the
Assets or ownership of Assets on or before the Closing Date, regardless of when
assessed.
 
(z) “Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.
 
1.2 Other Definitional Provisions.  The language in all parts of this Agreement
shall be construed, in all cases, according to its fair meaning.  Seller and
Purchaser acknowledge that each party and its counsel have reviewed and revised
this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.
 
(a) Terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa.
 
 
 

--------------------------------------------------------------------------------

 
(b) The word “including” shall mean including without limitation and the words
“include” and “includes” shall have corresponding meanings.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Purchase. Upon the terms and subject to the conditions set forth herein, on
the Closing Date, Purchaser shall purchase from Seller, the Assets, and Seller
shall sell and convey the Assets to Purchaser pursuant to Schedule 2 attached
hereto.
 
2.2 Sale and Transfer of Assets. Upon the terms and subject to the conditions
set forth herein, Seller shall, on the Closing Date, sell and transfer to
Purchaser all right, title and interest of Seller in and to the Assets, free and
clear of all Encumbrances of any kind.  Seller shall execute and deliver to
Purchaser all additional transfer documents required prior to or following the
Closing Date in order to convey title to all of the Assets.


2.3 Excluded Liabilities. Purchaser shall noot assume, or otherwise be
responsible for, any of Seller’s Liabilities, whether actual or contingent,
matured or unmatured, liquidated or unliquidated, known or unknown, or related
or unrelated to Seller’s business or the Assets, whether arising out of
occurrences prior to or at or after the Closing Date, provided however that
Purchaser shall assume the executory obligations and liabilities associated with
any contracts listed on Exhibit B (the “Assumed Contracts”) that, by the terms
of such Assumed Contracts, arise after the Closing (other than by virtue of a
default or violation of any Assumed Contract occurring at or prior to the
Closing), relate to periods following the Closing and are by their terms to be
observed, paid, discharged, and performed as the case may be, at any time after
the Closing.
 
2.4 Purchase Price.  In consideration ofor the purchase of the Assets, the
Purchaser shall issue Seller an aggregate of:
 
(a) 200,000 restricted shares of the Purchaser’s common stock (the “Common Stock
Shares”), representing ___% of the Purchaser’s outstanding common stock; and
 
(b) 1,000 shares (representing all such shares) of a class of Preferred Stock
(the “Preferred Stock”) to be designated following the Closing, which shall
provide Floyd L. Smith the right, voting in aggregate and as a class, to vote
51% of the Purchaser’s outstanding voting shares on any and all shareholder
matters for a term of five (5) years (after which such Preferred Stock shall
automatically be redeemed by the Company for $1.00); and shall include such
other terms and conditions as the Seller may request, including, but not limited
to the requirement that in the event (i) the Purchaser becomes Insolvent; (ii)
Floyd L. Smith resigns from Purchaser (assuming Mr. Smith is appointed as an
executive of the Purchaser following the Closing as is currently contemplated by
the Parties);  or (iii) Mr. Smith dies or becomes disabled; the ownership of
and/or the rights associated with such shares shall automatically transfer to
ASL Energy, LLC and or its assigns (with whom the Purchaser is required to enter
into a Services Agreement as provided below as part of the Closing)(the
“Assignment Rights”).
 
 
 

--------------------------------------------------------------------------------

 
(c) Collectively the securities described in Section 2.4(a) and 2.4(b) are
referred to herein as the “Purchaser Stock” or the “Purchase Price”.
 
2.5 Allocation of Purchase Price.  »
 
The Purchase Price (referred to in this Section as the “Allocable Amount”)
represents the amount agreed upon by the parties to be the aggregate
consideration paid for the Assets and shall be allocated in accordance with the
terms of this Section.  Purchaser and Seller agree that the allocations will be
based upon net book value.  Any excess of the Purchase Price over the net book
value of the Assets shall be allocated to goodwill.  Purchaser and Seller shall
(a) report for all tax purposes the sale and purchase of the Assets in a manner
consistent with this Section and in a manner consistent with all applicable
rules and regulations, (b) not assert, in connection with any Tax Return, Tax
audit or similar proceedings, any allocation of the Allocable Amount that
differs from that agreed to herein, and (c) notify the other in the event that
any taxing authority is taking or proposing to take a position inconsistent with
such allocation.
 
2.6 Required Consents.  Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute an agreement to assign or
transfer any Asset or interest therein as to which (i) an assignment or transfer
thereof or an attempt to make such an assignment or transfer without a Consent
(a “Required Consent”) would constitute a breach or violation thereof or of
applicable law, or would adversely affect the rights or obligations thereunder
to be assigned or transferred to or for the account of Purchaser and (ii) such
Required Consent shall not have been obtained with respect to such Asset or
interest therein prior to the Closing.  Any transfer or assignment to Purchaser
by Seller of any such Asset or interest therein (a “Delayed Asset”), shall be
made subject to all such Required Consents in respect of such Delayed Asset
being obtained.  If there are any Delayed Assets, Seller shall use its best
efforts to obtain all Required Consents in respect thereof as promptly as
practicable following the Closing, all without any cost or detriment to
Purchaser or any of its Affiliates.  Until all Required Consents with respect to
each Delayed Asset have been obtained, (a) Seller shall hold the Delayed Asset
on behalf of Purchaser, (b) Seller shall cooperate with Purchaser for no
additional consideration in any lawful arrangement (including subleasing or
subcontracting, or performance thereunder by Seller as Purchaser's agent)
requested by Purchaser to provide Purchaser with all of the benefits of or under
any such Delayed Asset, and (c) Seller shall otherwise enforce and perform for
the account of Purchaser and as directed by Purchaser any other rights and
obligations of Seller arising from such Delayed Asset (and not waive, alter or
amend any of same without the consent of Purchaser).  Seller shall comply with
its obligations under this Agreement and maintain its corporate or other
existence until all obligations pursuant to this Section and otherwise herein
are performed in full and all Delayed Assets are transferred and assigned
hereunder. At such time and on each occasion after the Closing Date as all
Required Consents with respect to a Delayed Asset have been obtained, such
Delayed Asset shall automatically be transferred and assigned by Seller to
Purchaser (or, at Purchaser's direction) for no additional consideration without
any further act on the part of any Party.
 
2.7  Intellectual Property.


(a) Seller owns all right, title and interest in the intellectual property
assets set forth in Schedule 2.7(c), Schedule 2.7(d) and Schedule 2.7(g) and
such ownership is free and clear of all Liens and Encumbrances, obligatory
payments to others and the obligation to grant rights to others.  Except as set
forth on Schedule 2.7(a), Seller owns all right, title and interest in, or
possesses adequate licenses or other valid rights to use (without the making of
any payment to others or the obligation to grant rights to others in exchange),
free and clear of all Liens and Encumbrances, all other Intellectual Property
owned by Seller or used in connection with the operation of its business as
currently conducted, including without limitation the intellectual property set
forth on Schedule 2.7(c), Schedule 2.7(d) and Schedule 2.7(g).  Each item of
Intellectual Property owned or used by Seller immediately prior to the Closing
that constitutes an Asset will be owned or available for use by Purchaser on
identical terms and conditions immediately subsequent to the Closing
hereunder.  Seller has taken all necessary and desirable action to maintain each
item of Intellectual Property that Seller owns or uses with respect to its
business.  All maintenance fees of patents set forth in Schedule 2.7(c) which
become due (without the payment of a surcharge) prior to the Closing shall be
paid by Seller prior to the Closing.
 
 
 

--------------------------------------------------------------------------------

 
(b)  Seller has not interfered with, infringed upon, misappropriated or
otherwise come into conflict with any Intellectual Property rights of any other
Person, and none of the directors and officers (and employees with
responsibility for Intellectual Property matters) of Seller has ever received
any charge, complaint, claim, demand or notice from any Governmental Entity or
other Person alleging any such interference, infringement, misappropriation or
conflict (including any claim that Seller must license or refrain from using any
Intellectual Property rights of any other Person).  To Seller’s Knowledge, no
Person has interfered with, infringed upon, misappropriated or otherwise come
into conflict with any Intellectual Property rights of Seller.
 
(c) Schedule 2.7(c) identifies (i) each patent or patent registration which has
been issued to Seller in the United States and all jurisdictions worldwide with
respect to any item of Intellectual Property, and (ii) each patent application
or application for patent registration which Seller has filed with respect to
any item of Intellectual Property anywhere in the world (together with any
exceptions).  Seller has delivered to Purchaser correct and complete copies of
all such patents, registrations and applications (as amended to date) and has
made available to Purchaser correct and complete copies of all other written
documentation evidencing  prosecution (if applicable) of each such item of
Intellectual Property (the "Patents").  Within fifteen (15) days from the
Closing, Seller shall deliver to designated counsel of Purchaser all files in
the possession of Seller and its attorneys relating to the prosecution and
maintenance of assets set forth in Schedule 2.7(d) (the “Patent Documentation”).
Seller agrees to assign to Purchaser, and does hereby assign to Purchaser, with
full title, all of its right, title and interest in and to all of its patent
rights to the Patents, and all inventions disclosed therein, together with
Seller's rights of priority, if any, to apply for patent protection under
international conventions.  Seller agrees to provide to Purchaser, and to cause
its employees and subcontractors to provide to Purchaser and any persons
designated by Purchaser, any and all duly executed and acknowledged instruments
of assignment, affidavits and other documents, and render all lawful assistance
reasonably required (including the giving of live testimony at Purchaser's cost
and expense for reasonable travel, if any, and other out-of-pocket expenses), in
order to perfect, defend and enforce the rights of Purchaser in such Patents,
which obligation shall survive the termination of this Agreement and the
consummation of the transactions contemplated herein.
 
(d) Schedule 2.7(d) identifies each registered and unregistered trademark,
including product names and domain names, used by Seller in connection with its
business.  Seller has delivered to Purchaser correct and complete copies of all
written documentation evidencing ownership and use of each such product name and
domain name as set forth on Schedule 2.7(d).  Within fifteen (15) days from the
Closing, Seller shall cooperate with Purchaser and effectuate to Purchaser the
transfer of the domain names of Seller to Purchaser at no expense to
Purchaser.  Seller further agrees subsequent to the Closing to cooperate with
and assist Purchaser in the enforcement of the trademarks identified in Section
2.7(f); such efforts to include but not be limited to the establishment of use
and ownership of the mark(s) prior to the Closing.  Seller represents that it
owns no trademark registrations or applications for registration in any
jurisdiction and no such applications have been filed by Seller, any Affiliate
thereof or its predecessor-in-interest.
 
(e) Seller represents that it owns no copyright registrations or applications in
any jurisdiction and no such applications have been filed by Seller, any
Affiliate thereof or its predecessor-in-interest.


(f)  Seller represents that neither itself, any Affiliate thereof nor its
predecessor-in-interest is a party to any license, agreement or other permission
which Seller has granted to any other Person with respect to any item of
Intellectual Property in the United States and any jurisdictions worldwide and
that no such licenses, agreements or other permissions exist.
 
 
(g) Schedule 2.7(g) identifies trade secrets and confidential business
information of Seller.


(h) With respect to each item of Intellectual Property required to be identified
on Schedule 2.7(c), Schedule 2.7(d) and Schedule 2.7(g):


1. except as set forth on Schedule 2.7(a), Seller owns all right, title and
interest in and to such item, free and clear of any Liens and Encumbrances;


2. except as set forth in Schedule 2.7(a), Seller is unaware of any transfers of
ownership or title of Intellectual Property;


3. such item is not subject to any outstanding injunction, judgment, order,
decree, ruling or charge;


4. no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to Seller’s knowledge, threatened which
challenges the legality, validity, enforceability, use or ownership of such
item;


5. no prior art or activity is known by Seller which would affect the validity
or enforceability of the claimed subject matter set forth in the patent of
Schedule 2.7(c), the validity or enforceability of the trademarks set forth in
Schedule 2.7(d);


6. Seller has not agreed to indemnify any Person for or against any
interference, infringement, misappropriation or other conflict with respect to
such item;


 
 

--------------------------------------------------------------------------------

 
7. all licenses, agreements and other permissions pertaining to such item and
all other rights to which Seller is entitled with respect thereto are in
compliance in all respects with all applicable Laws in all jurisdictions
worldwide, including those pertaining to remittance of foreign exchange and
Taxes; and


8. Seller has not made a previous assignment, sale, transfer or agreement
constituting a present or future assignment, sale or transfer of, or granted any
Lien on such item; nor has Seller granted any release, covenant not to sue or
other non-assertion assurance to any Person with respect to such item which
could reasonably be expected to have an adverse effect on the aggregate value of
the Intellectual Property.


(i) Seller represents that it does not use any computer software or Intellectual
Property owned by any Person other than Seller pursuant to any license,
sublicense, agreement or permission and that no such licenses, sublicenses,
agreements or permissions exist.


(j) To Seller’s Knowledge, the continued operation of the Assets as currently
conducted do not and will not interfere with, infringe upon, misappropriate or
otherwise come into conflict with, any Intellectual Property rights of any
Person.


(k) Seller has no Knowledge of any new products, inventions, procedures, or
methods of manufacturing or processing that any competitors or other Persons
have developed which reasonably could be expected to supersede or make obsolete
any product or process of Seller.
 
 
(l)  All of the Intellectual Property set forth on Schedule 2.7(c), Schedule
2.7(d) and Schedule 2.7(g) as well as any and all other Intellectual Property of
Seller, subject only to those items set forth on Schedule 2.7(a), and all rights
associated therewith, shall be included in the Assets and transferred and sold
to Purchaser at the Closing free and clear of any and all Liens and
Encumbrances.  Seller shall deliver all rights associated with the Assets, free
and clear of all Encumbrances set forth on Schedule 2.7(a) at the Closing.


 
2.8           Cancellation of Shares.  Seller has entered into a Stock Purchase
Agreement to purchase 10,000,000 common shares of the Company’s common stock
prior to entering into this Agreement and agrees to cancel 9,400,000 common
shares of Company common stock in connection with this Agreement.
 
ARTICLE III.
CLOSING
 
3.1 Closing.  On the termss and subject to the conditions set forth in this
Agreement, the closing of the transactions contemplated in Article II herein
(the “Closing”) shall take place on as soon as practicable following the
satisfaction of all of the conditions to Closing set forth herein, including,
but not limited to those set forth in Section 3.2(d) and Section 3.3(d) (such
date being defined herein as the “Closing Date”).   In the event all conditions
set forth herein for the Closing do not occur prior to August 28, 2011, which
date may be extended if mutually agreed to by the Parties (the “Deadline”), for
any reason other than the material default of Purchaser pursuant to the terms of
this Agreement, the Purchaser shall have the right to provide the Seller a
written notice (a “Termination Notice”), and return any and all Assets delivered
to Purchaser from Seller and this Agreement shall be considered terminated and
of no force and effect, except for those representations, warranties and
obligations set forth in Article IX, which shall survive any termination of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
3.2 Conditions to Purchaser’s Obligation. Purchaser’s obligation hereunder to
purchase and pay for the Assets is subject to the satisfaction, on or before the
Closing of the following conditions (unless such conditions are required to
occur post-Closing), any of which may be waived, in whole or in part, by
Purchaser in its sole discretion, and Seller shall use its reasonable best
efforts to cause such conditions to be fulfilled:
 
(a) Representations and Warranties Correct; Performance.  The representations
and warranties of Seller contained in this Agreement (including as provided in
Section 2.7 herein and the exhibits and schedules hereto) shall be true,
complete and accurate when made and on, as of the date hereof and on the
Closing.  Seller shall have duly and properly performed, complied with and
observed its covenants, agreements and obligations contained in this Agreement
to be performed, complied with and observed on or before the Closing.  Seller
shall have delivered to Purchaser a certificate signed by an officer of Seller,
dated the date of the Closing, to such effect.
 
(b) Purchase Permitted by Applicable Laws.  The purchase of the Assets to be
acquired by Purchaser hereunder shall not be prohibited by any applicable law or
governmental regulation and shall not subject Purchaser or its affiliates to any
tax (not otherwise expressly assumed by Purchaser under this Agreement, which
obligation regarding tax liability shall be the sole obligation of Purchaser to
confirm), penalty, liability or other onerous condition under or pursuant to any
applicable law or governmental regulation.
 
(c) Proceedings; Receipt of Documents.  All corporate and other proceedings
taken or required to be taken by Seller in connection with the transactions
contemplated hereby and all documents incident thereto shall have been taken and
shall be reasonably satisfactory in form and substance to Purchaser, and
Purchaser shall have received all such information and such counterpart
originals or certified or other copies of such documents as Purchaser may
reasonably request.
 
(d) Seller’s Closing Deliveries.  Seller shall have delivered, or caused to be
delivered to Purchaser the following on or prior to the Closing Date, unless the
delivery of which has been (i) waived by Purchaser; or (ii) this Agreement
provides that the delivery of such will be made by the Seller subsequent to the
Closing:
 
(i) resolutions of the Seller’s Board of Directors and Shareholders approving
this Agreement and the transactions contemplated herein;
 
 
 

--------------------------------------------------------------------------------

 
(ii) documents evidencing title to any Assets for which title or ownership
documents exist and any other documentation as may be reasonably requested by
Purchaser evidencing the purchase by Purchaser of the Assets;
 
(iii) a bill of sale and other title documentation relating to the transfer of
the Assets;
 
(iv) documents, if any, evidencing the rights to any Intellectual Property
rights associated with the Assets;
 
(v) copies of the Assumed Contracts, if any;
 
(vi) documents evidencing the valid assignment and continuation in the name of
Purchaser of any and all agreements, understandings or contracts relating to the
Assets, the operations of the Assets and the business of the Assets, including
but not limited to the Assumed Contracts, if any;
 
(vii) all materials and/or documents listed with the Assets, as attached hereto
as Exhibit A;
 
(viii) an officer’s certificate confirming the representations set forth in
Section 3.2(a) hereof;
 
(ix) PCAOB audited financial statements of the Assets (dating back two full
fiscal years); PCAOB reviewed interim financial statements of the Assets; and
pro forma information relating to the Assets as required by the rules and
regulations of the Securities and Exchange Commission, including, but not
limited to Form 8-K and Regulation S-X;
 
(x) a detailed description of the Assets, history of the Assets and business
information, risk factors and description of property information relating to
the Assets as required by Form 8-K and the rules and regulations of the
Securities and Exchange Commission, similar to what is required in connection
with the filing of a Form 10 Registration Statement;
 
(xi) assignments and other documents as reasonably requested by Purchaser
affecting and documenting the transfer of the Real Property Assets and Interests
(as defined in Exhibit A);
 
(xii) an executed Lock-Up Agreement with Seller in such form as requested and
required by Purchaser in its sole discretion limiting the Seller's ability to
sell or transfer the Common Stock Shares for one (1) year from Closing; provided
that Seller shall be able to sell or transfer 30% of such Common Stock Shares in
the six (6) months thereafter and following the 18th month following Closing,
there shall be no restriction on Seller’s sales of the Common Stock Shares;
 
 
 

--------------------------------------------------------------------------------

 
(xiii) executed non-compete and non-solicitation agreements with such employees,
officers, Directors and consultants of Seller as the Purchaser may request in
its sole discretion; and
 
(xiv) all other materials, consents, agreements, schedules, documents and
exhibits required by this Agreement to be delivered by Seller at or before the
Closing.
 
(e) No Adverse Decision.  There shall be no action, suit, investigation or
proceeding pending or threatened by or before any court, arbitrator or
administrative or governmental body which seeks to restrain, enjoin, prevent the
consummation of or otherwise affect the transactions contemplated by this
Agreement or questions the validity or legality of any such transactions or
seeks to recover damages or to obtain other relief in connection with any such
transactions.
 
(f) Approvals and Consents.  Seller shall have duly obtained all authorizations,
consents, rulings, approvals, licenses, franchises, permits and certificates, or
exemptions therefrom, by or of all federal, state and local governmental
authorities and non-governmental administrative or regulatory agencies having
jurisdiction over the Parties hereto, this Agreement, the Assets, or the
transactions contemplated hereby.  Seller shall have approved all required
consents to the assignments of, conveyance of and transfers of the Interests (as
defined on Exhibit A) and rights thereto and thereunder as may be required
pursuant to any agreement, document or understanding evidencing such Interest or
as may be required by state or federal law or any Governmental Body.
 
(g) Due Diligence.  Purchaser shall have conducted due diligence on the Seller
and verified among other things, the rights and liabilities associated with the
Assets (the “Due Diligence”), which Due Diligence shall be satisfactory to
Purchaser in its sole and absolute discretion.  In the event that the Due
Diligence is unsatisfactory to Purchaser, Purchaser shall have the right to
terminate this Agreement and the transactions contemplated hereby without any
liability to Seller whatsoever.  Seller agrees to afford to the officers and
authorized representatives of Purchaser, reasonable access to the properties,
books and records of the Seller, as the case may be, in order that it may have a
full opportunity to make such reasonable investigation as it shall desire to
make of the affairs of the Seller and the Assets, and will furnish Purchaser
with such additional financial and operating data and other information as to
the business and Assets of the Seller as the Purchaser shall from time to time
reasonably request.  Any such investigation and examination shall be conducted
at reasonable times and under reasonable circumstances, and each party hereto
shall cooperate fully therein.  No investigation by a Party hereto shall,
however, diminish or waive in any way any of the representations, warranties,
covenants or agreements of the other Party under this Agreement.
 
(h) Contractual Consent(s) to Assignment.  All consents required for the
assignment to Purchaser of any contract, instrument, commitment or agreement
including the Assets and the Assumed Contracts, if any, shall have been obtained
by Seller.
 
(i) Employment and Related Agreements. Purchaser shall have entered into
employment agreements, consulting agreements or other agreements or
understandings with such owners of and employees of Seller as the Purchaser may
desire in its sole authority, with such non-compete and non-solicitation
provisions as the Purchaser shall desire in its sole authority.
 
 
 

--------------------------------------------------------------------------------

 
(j) Investor Relations and Registration of Shares.  Prior to or concurrently
with the Closing, the Purchaser agrees to commit a minimum of $5,000 and 20,000
shares per month and begin and maintain a vigorous investor relations campaign
for a minimum of two years and Purchaser agrees to pay for the registration of
additional shares of common stock which the Purchaser may issue from time to
time in subsequent acquisition or combination agreements, which shall be a
required term and condition of the Closing.
 
3.3 Conditions to the Obligation of Seller.  The obligation of Seller to
consummate the transactions contemplated hereby is subject to the fulfillment of
the following conditions on or prior to the Closing (unless such conditions are
required to occur post-Closing), any of which may be waived, in whole or in
part, by Purchaser in its sole discretion, and Seller shall use its best efforts
to cause such conditions to be fulfilled:
 
(a) Representations and Warranties Correct; Performance. The representations and
warranties of Purchaser in this Agreement shall be true, complete and accurate
when made on and as of the Closing.  Purchaser shall have duly and properly
performed, complied with and observed each of its covenants, agreements and
obligations contained in this Agreement to be performed, complied with and
observed on or before the Closing.  Purchaser shall have delivered to Seller a
certificate signed by Purchaser, dated the date hereof, to such effect.
 
(b) Purchase Permitted by Applicable Laws.  The purchase of and payment for the
Assets to be delivered by Seller hereunder shall not be prohibited by any
applicable law or governmental regulation.
 
(c) Proceedings; Receipt of Documents.  All corporate and other proceedings
taken or required to be taken by Purchaser in connection with the transactions
contemplated hereby and all documents incident thereto shall have been taken and
shall be reasonably satisfactory in form and substance to Seller, and Seller
shall have received all such information and such counterpart originals or
certified or other copies of such documents as Seller may reasonably request.
 
(d) Purchaser’s Closing Deliveries. Purchaser shall have delivered, or caused to
be delivered to Seller the following on or prior to the Closing Date, unless the
delivery of which has been (i) waived by Seller; or (ii) this Agreement provides
that the delivery of such will be made by the Purchaser subsequent to the
Closing:


(i) A certificate representing the Common Stock Shares registered in the name of
the Seller;
 
 
(ii) Executed Board of Director’s minutes of Purchaser (and/or if required,
shareholders minutes) appointing such new members of the Board of Directors of
Purchaser and new officers of Purchaser as the Seller may request in writing
prior to the Closing, if any; and
 
 
 

--------------------------------------------------------------------------------

 
(iii) An executed copy of a Management Services Agreement between Purchaser and
ASL Energy, LLC, with such terms and conditions as the parties may mutually
agree to prior to Closing (the “Services Agreement”).  Partial consideration for
entering into the Services Agreement shall be the Assignment Rights provided for
in the Preferred Stock.


(e) No Adverse Decision.  There shall be no action, suit, investigation or
proceeding pending or threatened by or before any court, arbitrator or
administrative or governmental body which seeks to restrain, enjoin, prevent the
consummation of or otherwise affect the transactions contemplated by this
Agreement or questions the validity or legality of any such transactions or
seeks to recover damages or to obtain other relief in connection with any such
transactions.
 
(f) Rail Road Commission Subsidiary.  Promptly following the Closing, the
Purchaser shall create a wholly-owned subsidiary to receive Texas Rail Road
Commission approval to operate the Assets requiring such approval, which shall
be a required term and condition of this Agreement.
 
(g) Stock Split and Name Change. Within five days of Closing, Purchaser’s
shareholders and Board of Directors shall have approved and the Purchaser shall
have started the process of affecting a (i) 100:1 forward stock split of the
Purchaser’s common stock (the “Forward Split”); and (ii) a name change of the
Purchaser to Petron Energy, Inc., or such other name as the Seller may request
(the “Name Change”); with FINRA and the Nevada Secretary of State, which forward
stock split shall be a required condition of the Closing and provided further
that the Seller shall have the right to affect the Name Change in its sole
discretion, but may also waive such requirement.
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF SELLER
AND THE SELLER REPRESENTATIVE


Seller and Seller Representative represent and warrant on the date hereof and
the Closing Date that the following representations and warranties are true and
correct:
 
4.1 Organization and Good Standing.  Seller is duly organized, validly existing
and in good standing under the laws of its state of formation; has the power and
authority to conduct all of the activities conducted by it and to own or lease
all of the assets owned or leased by it (the “Seller Assets”); and is in good
standing as a foreign entity in each other jurisdiction where properties are
owned, leased or operated or the business conducted by it requires such
qualification, except where the failure to so qualify would not materially
adversely affect such business or the Seller Assets.
 
4.2 Authorization. This Agreement has been duly authorized, executed and
delivered by Seller, and this Agreement is the legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except to the extent that enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization and other laws
affecting the enforcement of creditors’ rights generally and by principles of
equity.
 
 
 

--------------------------------------------------------------------------------

 
4.3 No Conflict or Violation; Default. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
violate, conflict with or result in a breach of or constitute a default under
(a) or result in the termination or the acceleration of, or the creation in any
Person of any right (whether or not with notice or lapse of time or both) to
declare a default, accelerate, terminate, modify or cancel any indenture,
contract, lease, sublease, loan agreement, note or other obligation or liability
(each, a “Seller Contract”) to which Seller is a party or by which it is bound,
(b) any provision of the certificate of incorporation or bylaws of Seller, (c)
any judgment, order, decree, rule or regulation of any Governmental Body to
which Seller or Seller’s business is subject or (d) any applicable laws or
regulations.  There is no (with or without the lapse of time or the giving of
notice or both) violation or default or, to the knowledge of Seller, threatened
violation or default of or under any Seller Contract.
 
4.4 Consents.  No Consent iis required to be made or obtained by Seller in
connection with the execution and delivery of this Agreement or the consummation
by Seller of the transactions contemplated herein, except for such Consents, the
failure of which to obtain, would not constitute a material adverse effect on
Seller.
 
4.5 Corporate Authority. Seller has full authority to execute and to perform
this Agreement in accordance with its terms and the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby does
not and will not result in a breach, violation or default or give rise to an
event which with the giving of notice or after the passage of time, or both,
would result in a breach, violation or default of any of the terms or provisions
of any indenture, agreement, charter documents, judgment, decree or other
instrument or restriction to which Seller is a party or by which Seller or any
of the Assets may be bound or affected; the execution and delivery of this
Agreement and, the consummation of the transactions contemplated hereby have
been duly authorized, no further authorization or approval, whether of the Board
of Directors or shareholders of Seller or of governmental bodies or otherwise,
is necessary in order to enable Seller to enter into and perform the same; and
this Agreement constitutes a valid and binding obligation enforceable against
Seller in accordance with its terms.


4.6 Compliance With Law.  Seller is not in violation of any laws, governmental
orders, rules or regulations, whether federal, state or local, to which it or
any of its assets or properties are subject, which may have a material adverse
affect as to the Assets.
 
4.7 Assumed Contracts.  Seller is not in default under any Assumed Contracts, if
any, and each such agreement is a valid agreement, in full force and effect and
enforceable in accordance with its terms. Each such agreement shall be validly
assigned to and assumed by Purchaser as required in order to remain in full
force and effect and enforceable in accordance with its terms after the
consummation of the transactions contemplated by this Agreement.  All payments
due from Seller thereunder have been made in accordance with the terms of such
agreement. There are no disputes or suits or actions at law or otherwise
threatened, to the knowledge of the Seller, or pending thereunder and such
agreements are the only agreements or arrangements of this nature.  True,
complete and correct copies of each such agreement have been supplied to
Purchaser prior to the date hereof and/or will be supplied to Purchaser prior to
the Closing.
 
 
 

--------------------------------------------------------------------------------

 
4.8 Intellectual Property. All representations and warranties relating to
intellectual property provided in Section 2.7 are incorporated by reference
herein in their entireties.
 
4.9 Liabilities of Seller. Seller has not incurred material liability of any
nature, whether absolute, accrued, contingent or otherwise, and whether due or
to become due, including without limitation any liability for taxes for any
period prior to the Closing Date.
 
4.10 Ordinary Course of Business.  Except as otherwise set forth on Schedule
4.8, since December 31, 2010, (i) the Seller has not taken any action in
connection with the Assets or otherwise, except in the Ordinary Course of
Business; (ii) there has not been any material adverse change in the proposed
business, operations, properties, assets, or condition of the Seller; and (iii)
there has not been any damage, destruction, or loss to the Seller or the Assets
(whether or not covered by insurance) materially and adversely affecting the
business or financial condition of the Seller.
 
4.11 Litigation.  To the knowledge of Seller and the Seller Representative there
are no actions, suits, proceedings or investigations (including any purportedly
on behalf of Seller) pending or, to the knowledge of Seller or Seller
Representative, threatened against or affecting the Assets; Seller is not
operating under, subject to, in violation of or in default with respect to, any
judgment, order, writ, injunction or decree of any court or federal, state,
municipal or other governmental department, commission, board, agency or
instrumentality domestic or foreign in connection with the Assets.  No inquiries
have been made directly to Seller by any governmental agency which might form
the basis of any such action, suit, proceeding or investigation, or which might
require Seller to undertake a course of action which would involve any expense
in connection with the Assets.
 
4.12 Taxes.  Seller has filed, or caused to be filed, or will cause to be filed,
with the appropriate U.S. federal, state, local and foreign governmental
agencies all required tax and information returns.  Seller does not have any
liability, contingent or otherwise, for any taxes, excise taxes, assessments,
charges, penalties or interest, including, without limitation, any which may
arise as a result of this Agreement (but not including sales taxes, if any,
payable as a result of the sale of the Assets as contemplated by this
Agreement), other than amounts adequately reserved for.  Seller has not received
directly or indirectly notice of, nor is it otherwise aware of any tax audit or
examination; Seller is not a party directly or indirectly to any action or
proceeding by any governmental authority for assessment or collection of taxes,
excise taxes, charges, penalties or interest, nor has any claim for assessment
and collection been asserted against Seller directly or indirectly; nor has
Seller executed a waiver of any statute of limitations with respect
thereto.  Seller has not received notices and is not otherwise aware of any
deficiencies, adjustments or changes in assessments with respect to any such
taxes.  No extensions of time are in effect for the assessment of deficiencies
for such taxes in respect of any period.
 
4.13 Solvency.  Seller is Solvent and the sale of the Assets will not affect
such Solvency and Seller will be Solvent following the sale of the Assets.
 
4.14 No Untrue Representation or Warranty.  No representation or warranty
contained in this Agreement or any attachment, written statement, schedule,
exhibit, certificate or instrument furnished or to be furnished to Purchaser by
Seller pursuant hereto, or in connection with the transactions contemplated
hereby, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact necessary to make the statements
contained herein or therein not misleading.
 
 
 

--------------------------------------------------------------------------------

 
4.15 Environmental Matters.
 



(a) The operations of Seller (including, but not limited to the Assets) are
currently and have been in compliance in all material respects with all
applicable Environmental Laws and all licenses and permits issued pursuant to
Environmental Laws or otherwise (“Environmental Permits”).


(b) Seller has obtained and currently maintains all Environmental Permits
required under all applicable Environmental Laws necessary to operate the
Assets.


(c) Seller is not the subject of any outstanding written order or contract with
any Governmental Body or other Person respecting any Environmental Laws or any
Release or threatened Release of a Hazardous Material.  “Release” means any
actual or threatened release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, migration or leaching into the indoor
or outdoor environment, or into or out of any property.


(d) Seller has not received any written communication alleging either that it
may be in violation of any Environmental Law or Environmental Permit or that it
may have any liability under any Environmental Law.


(e) Seller has not incurred, assumed or undertaken any contingent liability in
connection with any Release of any Hazardous Materials into the indoor or
outdoor environment (whether on-site or off-site) and there are no facts,
circumstances or conditions relating to, arising out of or attributable to it
that could give rise to material liability under Environmental Laws.


(f) To the Knowledge of Seller, there is not located at any of the properties of
Seller any (i) underground storage tanks, (ii) asbestos or asbestos-containing
material (iii) equipment containing polychlorinated biphenyls, (iv) lead-based
paint, or (v) mold; and


(g) Seller has provided to Purchaser all environmentally related audits,
studies, reports, analyses, and results of investigations that have been
performed within the previous five years with respect to the currently or
previously owned, leased or operated properties of Seller.


4.16 Title to Assets.
 
(a) Seller has good and marketable title to all of the Assets and the full right
and power to transfer the Assets, except as provided in Schedule 2.7(a).  The
Assets are owned by Seller free and clear of all mortgages, pledges, liens,
security interests, encumbrances, conditional sale agreements, charges, claims
and restrictions of any kind and nature whatsoever; and Purchaser will acquire
good and valid title to the Assets free and clear of all mortgages, pledges,
liens, security interests, encumbrances, conditional sale agreements, charges,
claims and restrictions of any kind and nature whatsoever;
 
 
 

--------------------------------------------------------------------------------

 
(b) Neither Seller nor its Affiliates have previously sold the Assets or
provided any person rights to ownership of the Assets; and
 
(c) Seller has no present or future obligation or requirement to compensate any
person with respect to any of the Assets, whether by the payment of royalties or
not, or whether by reason of the ownership, use, license, lease, sale or any
commercial use or any disposition whatsoever of any of the Assets, except those
obligations contained in the Assumed Contracts, if any.
 
4.17 Brokers. No broker, or investment banker or other Person is entitled to any
broker’s, finder’s or other similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Seller.
 
4.18 Trade names.  Neither Seller nor its Affiliates shall use, market or refer
to the trade names included in the Assets or any similar names at any time
following consummation of the transactions contemplated herein.
 
4.19 Representations of Seller.  Seller represents, warrants, confirms and
acknowledges the following to the Purchaser:
 
(a) Seller recognizes that the Purchaser Stock (the "Securities") has not been
registered under the Securities Act of 1933, as amended (the “1933 Act,” or the
“Act”), nor under the securities laws of any state and, therefore, cannot be
resold unless the resale of the Securities is registered under the 1933 Act or
unless an exemption from registration is available.  Seller may not sell the
Securities without registering them under the 1933 Act and any applicable state
securities laws unless exemptions from such registration requirements are
available with respect to any such sale.  The Purchaser may be under an
obligation to register such Securities under the 1933 Act or under any state
“Blue Sky” laws prior to or subsequent to their issuance;
 
(b) Seller acknowledges that it is a “sophisticated investor” (i.e., has
experience and knowledge in and with investments in companies similar to the
Purchaser) and that Seller (A) has, in making Seller’s investment decision in
connection with the Securities received and has in making Seller’s investment
decision in connection with the Securities received access to, had an
opportunity to review and in fact has reviewed (A) Purchaser’s Annual Report on
Form 10-K for the year ended August 31, 2010; and (B) Purchaser’s quarterly
reports on Form 10-Q for the quarters ended November 30, 2010, February 28, 2011
and May 31, 2011, including the audited and unaudited financial statements,
description of business, risk factors, results of operations, certain
transactions and related business disclosures described therein; has read,
reviewed, and relied solely on the documents described in (A) and (B) above
(collectively referred to as the “Disclosure Documents”), and an independent
investigation made by Seller and Seller’s representatives, if any, of Purchaser;
(C) has, prior to the date of this Agreement, been given an opportunity to
review material contracts and documents of Purchaser as filed, along with the
Disclosure Documents on the Securities and Exchange Commission’s Edgar website
(www.sec.gov); and (D) is not relying on any representations other than those
contained in the Disclosure Documents or incorporated therein in connection with
such Seller’s acceptance of the Securities and investment decision in connection
therewith. The Seller acknowledges that due to Seller’s receipt of and review of
the information described above, Seller received similar information as would be
included in a Registration Statement filed under the Act;


 
 

--------------------------------------------------------------------------------

 
(c) Seller has such knowledge and experience in financial and business matters
that Seller is capable of evaluating the merits and risks of an investment in
the Securities and of making an informed investment decision, and does not
require a representative in evaluating the merits and risks of an investment in
the Securities;


(d) Seller recognizes that an investment in the Purchaser is a speculative
venture and that the total amount of consideration tendered in connection with
the Securities is placed at the risk of the business and may be completely
lost.  The ownership of the Securities as an investment involves special risks;


(e) Seller realizes that the Securities cannot readily be sold as they will be
restricted securities and therefore the Securities must not be accepted unless
Seller has liquid assets sufficient to assure that Seller can provide for
current needs and possible personal contingencies;


(f) Seller confirms and represents that it is able (i) to bear the economic risk
of the Securities, (ii) to hold the Securities for an indefinite period of time,
and (iii) to afford a complete loss of the Securities.  Seller also represents
that it has (i) adequate means of providing for its current needs and possible
personal contingencies, and (ii) has no need for liquidity in the Securities;


(g) All information which Seller has provided to the Purchaser concerning such
Seller's financial position and knowledge of financial and business matters is
correct and complete as of the date hereof;


(h) Seller has carefully considered and has, to the extent it believes such
discussion necessary, discussed with its professional, legal, tax and financial
advisors, the suitability of an investment in the Securities for its particular
tax and financial situation and its advisers, if such advisors were deemed
necessary, have determined that the Securities are a suitable investment for it;


(i) Seller has not become aware of and has not been offered the Securities by
any form of general solicitation or advertising, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or other similar media or television or radio broadcast or
any seminar or meeting where, to Seller's knowledge, those individuals that have
attended have been invited by any such or similar means of general solicitation
or advertising;


(j) Seller understands that the Securities are being offered to it in reliance
on specific exemptions from or non-application of the registration requirements
of federal and state securities laws and that the Purchaser is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Seller set forth herein in order to
determine the applicability of such exemptions and the suitability of Seller to
acquire the Securities. All information which Seller has provided to the
Purchaser concerning the Seller's financial position and knowledge of financial
and business matters is correct and complete as of the date hereof, and if there
should be any material change in such information prior to the Closing, Seller
will immediately provide the Purchaser with such information;


 
 

--------------------------------------------------------------------------------

 
(k) The Purchaser is under no obligation to register or seek an exemption under
any federal and/or state securities acts for any sale or transfer of the
Securities by the Seller, and Seller is solely responsible for determining the
status, in its hands, of the Securities acquired in connection herewith and the
availability, if required, of exemptions from registration for purposes of sale
or transfer of the Securities;


(l) No federal or state agency has made any finding or determination as to the
fairness of the Securities for investment or any recommendation or endorsement
of the Securities.  The Securities have not been registered under the 1933 Act
or the securities laws of any State and are being offered and sold in reliance
on exemptions from the registration requirements of the 1933 Act and such state
laws;


(m) Seller is acquiring the Securities for its own account for long-term
investment and not with a view toward resale, fractionalization or division, or
distribution thereof, and it does not presently have any reason to anticipate
any change in its circumstances, financial or otherwise, or particular occasion
or event which would necessitate or require its sale or distribution of the
Securities.  No one other than the Seller has any beneficial interest in said
securities.  Seller is receiving the Securities for its account for the purpose
of investment and not with a view to, or for sale in connection with, any
distribution thereof;


(n) The Seller represents, acknowledges and warrants its understanding that,
pursuant to Rule 144 of the Act (“Rule 144”), a “shell company” is defined as a
company that has no or nominal operations; and, either no or nominal assets;
assets consisting solely of cash and cash equivalents; or assets consisting of
any amount of cash and cash equivalents and nominal other assets.  As such,
Purchaser is a “shell company” pursuant to Rule 144, and resales of its
securities pursuant to Rule 144 may not be made until all of the following
criteria set forth in Rule 144(i)(2) have been met: (1) Purchaser has ceased to
be a shell company, (2) Purchaser is subject to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), (3) Purchaser
has filed all of its required periodic reports (other than 8-k’s) for the prior
one year period, and (4) a period of at least twelve months has elapsed from the
date “Form 10 like information” was filed with the Securities and Exchange
Commission (the “Commission”) reflecting Purchaser’s status as a non-shell
company.  As a result, because none of the Company’s securities can be resold
pursuant to Rule 144 until at least a year after Purchaser has complied with
Rule 144(i)(2), the Seller will not be able to sell the Securities pursuant to
Rule 144 until and unless such securities are registered with the Commission
and/or until a year after Purchaser has complied with the requirements of Rule
144(i)(2) as described above.  Consequently, the Securities may never be able to
be sold by the Seller; and
 
 
 
 

--------------------------------------------------------------------------------

 
(o) Seller understands and agrees that a legend has been or will be placed on
any certificate(s) or other document(s) evidencing the Securities in
substantially the following form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES ACT.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE CORPORATION SHALL HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL,
SATISFACTORY TO COUNSEL FOR THE CORPORATION, THAT REGISTRATION IS NOT REQUIRED
UNDER ANY SUCH ACTS."
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Seller on the date hereof and on the
Closing Date that the following representations and warranties are true and
correct:
 
5.1 Organization.  Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada and has all requisite
power and authority to purchase the Assets.
 
5.2 Authorization. This Agreement has been duly authorized, executed and
delivered by Purchaser, and this Agreement is the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except to the extent that enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization and other laws
affecting the enforcement of creditors’ rights generally and by principles of
equity.
 
5.3 No Conflict or Violation; Default. Neither the execution and delivery oof
this Agreement nor the consummation of the transactions contemplated hereby will
violate, conflict with or result in a breach of or constitute a default under
(a) or result in the termination or the acceleration of, or the creation in any
Person of any right (whether or not with notice or lapse of time or both) to
declare a default, accelerate, terminate, modify or cancel any indenture,
contract, lease, sublease, loan agreement, note or other obligation or liability
(each, a “Purchaser Contract”) to which Purchaser is a party or by which it is
bound, (b) any provision of the certificate of incorporation or bylaws of
Purchaser, (c) any judgment, order, decree, rule or regulation of any
Governmental Body to which Purchaser or Purchaser’s business is subject or (d)
any applicable laws or regulations.  There is no (with or without the lapse of
time or the giving of notice or both) violation or default or, to the knowledge
of Purchaser, threatened violation or default of or under any Purchaser
Contract.
 
 
 

--------------------------------------------------------------------------------

 
5.4 Consents.  No Consent is required to be made or obtained by Purchaser in
connection with the execution and delivery of this Agreement or the consummation
by Purchaser of the transactions contemplated herein.
 
5.5 Litigation.  There is no claim, action, suit, proceeding, or investigation
pending or, to the knowledge of Purchaser threatened against Purchaser or its
directors, officers, agents or employees (in their capacity as such) relating to
Purchaser’s business, its assets or any properties or rights of Purchaser’s
business or that is reasonably likely to adversely affect the transactions
contemplated hereby.  There are no orders, writs, injunctions or decrees
currently in force against Purchaser or its directors, officers, agents or
employees (in their capacity as such) with respect to the conduct of Purchaser’s
business.


5.6 Brokers.  There is no investment banker, broker, finder, financial advisor
or other person which has been retained by or is authorized to act on behalf of
Purchaser who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.


5.7 No Untrue Representation or Warranty.  No representation or warranty
contained in this Agreement or any attachment, written statement, schedule,
exhibit, certificate or instrument furnished or to be furnished to Seller by
Purchaser pursuant hereto, or in connection with the transactions contemplated
hereby, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact necessary to make the statements
contained herein or therein not misleading.
 
ARTICLE VI.
ADDITIONAL AGREEMENTS
 
6.1 Reasonable Best Efforts.
 
(a) Upon the terms and subject to the conditions set forth in this Agreement,
prior to or following the Closing, each of the parties hereto agrees to use its
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the sale of the Assets to
Purchaser, including: (i) obtaining all necessary actions or nonactions,
waivers, consents and approvals from all Governmental Bodies and the making of
all necessary registrations and filings (including filings with Governmental
Bodies) and taking all reasonable steps as may be necessary to obtain an
approval or waiver from, or to avoid an action or proceeding by, any
Governmental Body; (ii) obtaining all necessary Consents; (iii) defending any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Body vacated or reversed; and (iv)
executing and delivering any additional instruments necessary to consummate the
transactions contemplated by this Agreement.  No party to this Agreement shall
consent to any voluntary delay of the consummation of the sale of the Assets at
the behest of any Governmental Body without the consent of the other parties to
this Agreement, which consent shall not be unreasonably withheld.
 
 
 

--------------------------------------------------------------------------------

 
(b) Each party hereto shall use its reasonable best efforts not to take any
action, or enter into any transaction, which would cause any of its
representations or warranties contained in this Agreement to be untrue in any
material respect or result in a material breach of any covenant made by it in
this Agreement or which could reasonably be expected to impede, interfere with,
prevent or delay in any material respect, the sale of the Assets.
 
6.2 Public Announcements.  »
 
Neither Purchaser nor Seller shall issue any press release with respect to the
transactions contemplated by this Agreement or otherwise issue any written
public statements with respect to such transactions without prior consultation
with the other party, except as may be required by applicable law; provided that
the Purchaser shall have the right and authority to file a Form 8-K with the
Commission within four (4) Business Days of the Parties’ entry into this
Agreement disclosing the material terms hereof and shall have the right and
authority to file a Form 8-K with the Commission within four (4) Business Days
of the Closing, disclosing the fact that the Closing has occurred, the business
and operations relating to the Assets and including the audited and unaudited
interim financial statements relating to the Assets.
 
6.3 Notification of Certain Matters.
 
Purchaser shall use its reasonable best efforts to give prompt notice to Seller,
and Seller shall use its reasonable best efforts to give prompt notice to
Purchaser, of:  (i) the occurrence, or nonoccurrence, of any event of which it
is aware and which would be reasonably likely to cause any representation or
warranty contained in this Agreement to be untrue or inaccurate in any material
respect, or (ii) any failure of Purchaser or Seller, as the case may be, to
comply in a timely manner with or satisfy any covenant, condition or agreement
to be complied with or satisfied by it hereunder; provided, however, that the
delivery of any notice pursuant to this Section shall not limit or otherwise
affect the remedies available hereunder to the party receiving such notice.
 
6.4 Names and Logos.  Within fifteen (15) days after the Closing, Seller and its
Affiliates shall cease using any trade names, logos or other Intellectual
Property rights acquired by Purchaser pursuant to the terms and conditions of
this Agreement and shall take prompt action to change Seller’s (and its
Affiliates) corporate names as not to use the terms “Petron Energy” or any
similar terms or trade names, including, but not limited to those trade names
included in the Assets.
 
ARTICLE VII.
CONDITIONS PRECEDENT TO CLOSING
 
7.1 Conditions to Closing. The respective obligationns of each party to effect
the sale of the Assets and the transactions contemplated hereby shall be subject
to the fulfillment at or prior to the Effective Time of the following
conditions, which in no way shall limit or affect those conditions set forth in
Section 3.2 or 3.3, above:
 
(a)            Stockholder Approval.  This Agreement shall have been duly
approved by the requisite vote of stockholders and Directors of Seller in
accordance with applicable law, the certificate of incorporation and Bylaws of
Seller.
 
 
 

--------------------------------------------------------------------------------

 
(b) Authorizations and Consents.  All Consents or terminations or expirations of
waiting periods imposed by, any Governmental Body, which the failure to obtain,
make or occur would have the effect of making the sale of the Assets or any of
the transactions contemplated hereby illegal or would have, individually or in
the aggregate, a material adverse effect on Purchaser (assuming the sale of the
Assets had taken place), shall have been obtained, shall have been made or shall
have occurred.
 
(c) No Order.  No court or other Governmental Body having jurisdiction over the
Purchaser, or any of its subsidiaries, shall have been enacted, issued,
promulgated, enforced or entered under any law, rule, regulation, executive
order, decree, injunction or other order (whether temporary, preliminary or
permanent) which is then in effect and has the effect of making the sale of the
Assets or any of the transactions contemplated hereby illegal.
 
ARTICLE VIII.
TERMINATION, AMENDMENT AND WAIVER
 
8.1 Termination. This Agreementt may be terminated at any time prior to the
Effective Time:
 
(a) by mutual written consent of Purchaser and Seller;
 
(b) by either party if the other party shall have failed to comply in any
material respect with any of its covenants or agreements contained in this
Agreement required to be complied with prior to the date of such termination,
which failure to comply has not been cured within thirty (30) Business Days
following receipt by such other party of written notice from the non-breaching
party of such failure to comply;
 
(c) by either party if there has been (i) a breach by the other party of any
representation or warranty that is not qualified as to materiality which has the
effect of making such representation or warranty not true and correct in all
material respects or (ii) a breach by the other party of any representation or
warranty, in each case which breach has not been cured within thirty (30)
business days following receipt by the breaching party from the non-breaching
party of written notice of the breach;
 
(d) by the Purchaser by delivery of a Termination Notice in the event the
Closing does not occur prior to the Deadline; or
 
(e) by either party if the transactions contemplated by this Agreement have not
been effected on or prior to the close of business on the date that is sixty
(60) days after the date of this Agreement; provided
 
(f) that the requirements of Article IX shall survive the termination of this
Agreement for any reason.
 
8.2 Waiver.  At any time prior to the Effective Time, the parties hereto may (a)
extend the time for the performance of any of the obligations or other acts of
the other parties hereto, (b) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto and (c)
waive compliance with any of the agreements or conditions contained herein which
may legally be waived.  Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE IX.
INDEMNIFICATION
 
9.1 Indemnification by Seller and Seller Representative.  »
 
Subject to the provisions of this Article, Seller and Seller Representative
agree to jointly and severally indemnify, defend and hold Purchaser and its
Affiliates, parents, stockholders, subsidiaries, officers, directors, employees,
agents, successors and assigns (such indemnified persons are collectively
hereinafter referred to as “Purchaser Indemnified Persons”), harmless from and
against any and all loss, liability, damage or deficiency (including interest,
penalties, judgments, costs of preparation and investigation, and attorneys’
fees) (collectively, “Losses”) that any Purchaser Indemnified Person may suffer,
sustain, incur or become subject to arising out of or due to: (a) the
non-fulfillment of any covenant, undertaking, agreement or other obligation of
Seller or any other party (other than Purchaser) under this Agreement or any
Schedule hereto; (b) any action taken by Seller prior to the Closing in
connection with the Assets and/or the use of such Assets prior to the Closing
Date, or the operations of Seller prior to and subsequent to Closing; (c)
relating to the Liabilities of Seller not expressly assumed hereunder; (d) any
misstatement, beach of or inaccuracy of any representation of Seller or Seller
Representative in this Agreement; or (e) the breach of any representation,
warranty or covenant of Seller or Seller Representative in this
Agreement.  “Losses” as used in this Article are not limited to matters asserted
by third parties, but include Losses incurred or sustained in the absence of
third party claims.  Payment is not a condition precedent to recovery of
indemnification for Losses.
 
9.2 Indemnification by Purchaser.  »
 
Subject to the provisions of this Article, Purchaser agrees to indemnify, defend
and hold Seller and its affiliates, parents, stockholders, subsidiaries,
officers, directors, members, managers, employees, agents, successors and
assigns, (such indemnified persons are collectively hereinafter referred to as
“Seller Indemnified Persons”), harmless from and against any and all Losses that
any Seller Indemnified Person may suffer, sustain, incur or become subject to
arising out of or due to: (a) the use of the Assets by the Purchaser after the
Closing Date; (b) the non-fulfillment of any covenant, undertaking, agreement or
other obligation of Purchaser under this Agreement; (c) any inaccuracy of any
representation of Purchaser in this Agreement; or (d) the breach of any warranty
or covenant of Purchaser in this Agreement.
 
9.3 Survival of Representations, Warranties and Covenants.  »
 
The representations, warranties, covenants and other provisions of this
Agreement which by their terms or by implication are to have continuing effect
after the expiration or termination of this Agreement shall survive the Closing
Date or the termination of this Agreement for any reason whatsoever, and shall
remain in full force and effect.
 
9.4 Notice and Opportunity to Defend.  If a claim for Losses (a “Claim”) is to
be made by any Purchaser Indemnified Person or Seller Indemnified Person (any
such indemnified person, hereinafter a “Claimant”) seeking indemnification
hereunder, such Claimant shall notify the indemnifying party or parties (any
such indemnifying party, a “Respondent”) promptly.  If such event involves (a)
any claim or (b) the commencement of any action or proceeding by a third person,
Claimant shall give Respondent written notice of such claim or the commencement
of such action or proceeding as provided above.  Delay or failure to so notify
Respondent shall only relieve Respondent of its obligation to the extent, if at
all, that Respondent is prejudiced by reason of such delay or
failure.  Respondent shall have a period of 30 days within which to respond
thereto.  If Respondent accepts responsibility or does not respond within such
30 day period, then Respondent shall be obligated to compromise or defend, at
its own expense and by counsel chosen by Respondent, which counsel shall be
acceptable to such Purchaser Indemnified Person or Seller Indemnified Person, as
the case may be, such matter, and Respondent shall provide Claimant with such
assurances as may be reasonably required by Claimant to assure that Respondent
will assume and be responsible for the entire liability at issue.  If Respondent
fails to assume the defense of such matter within said 30 day period, Claimant
will (upon delivering notice to such effect to Respondent) have the right to
undertake, at Respondent’s cost and expense, the defense, compromise or
settlement of such matter on behalf of such Claimant.  The Claimant agrees to
cooperate with Respondent and its counsel in the defense against any such
asserted liability.  In any event, Claimant shall have the right to participate
at its own expense in the defense of such asserted liability.  Any compromise of
such asserted liability by Respondent shall require the prior written consent of
Claimant, which consent will not be unreasonably withheld and in the event
Claimant defends any such asserted liability, then any compromise of such
asserted liability by Claimant shall require the prior written consent of
Respondent, which consent shall not be unreasonably withheld.
 
 
 

--------------------------------------------------------------------------------

 
9.5 Remedies Exclusive. »
 
The remedies conferred by this Article are intended to be exclusive of and shall
supersede any other remedy available under law or at equity.
 
9.6 Settlement of Disputes by »
 
(a) Arbitration.  All disputes with respect to any claim for indemnification
under this Article and all other disputes and controversies of every kind and
nature between the parties hereto arising out of or in connection with this
Agreement shall be submitted to arbitration pursuant to the following
procedures:
 
(i) After a dispute or controversy arises, either party may, in a written notice
delivered to the other party, demand such arbitration.  Such notice shall
include a statement of the matter in controversy;
 
(ii) Within 30 days after receipt of such demand, an arbitrator shall be chosen
by the American Arbitration Association (“AAA”).
 
(iii) The arbitration hearing shall be held within 30 days of appointment of the
arbitrator in Houston, Texas, at a location designated by the arbitrator.  The
Commercial Arbitration Rules of the AAA shall be used and the substantive laws
of the State of Texas (excluding conflict of laws provisions) shall apply;
 
(iv) An award rendered by the arbitrator appointed pursuant to this Agreement
shall be final and binding on all parties to the proceeding, shall deal with the
question of costs of the arbitration and all related matters, shall not award
punitive damages, and judgment on such award may be entered by either party in a
court of competent jurisdiction; and
 
 
 
 

--------------------------------------------------------------------------------

 
(v) Except as set forth in subsection (b) below, the parties stipulate that the
provisions of this Section shall be a complete defense to any suit, action or
proceeding instituted in any federal, state, or local court or before any
administrative tribunal with respect to any controversy or dispute arising out
of this Agreement.  The arbitration provisions hereof shall, with respect to
such controversy or dispute, survive the termination or expiration of this
Agreement.
 
(b) Emergency Relief.   Notwithstanding anything in this Section to the
contrary, either party may seek emergency relief from a court for any remedy
that may be necessary to protect any rights or property of such party pending
the establishment of the arbitral tribunal or its determination of the merits of
the controversy.
 
(c) Right to Set Off.  In the event that Purchaser shall have a Claim against
Seller or Seller Representative for which Purchaser has not been fully
indemnified as contemplated above, Purchaser shall have the right to set off the
amount of such Claim against Seller or Seller Representative, as the case may
be, against any amounts due Seller or Seller Representative hereunder or any
other agreement or understanding by and between Purchaser, Seller or Seller
Representative.
 
ARTICLE X.

CONFIDENTIALITY


10.1 Confidentiality.  At all times after the Closing, the Seller and Seller
Representative and each Affiliate of Seller shall retain in strictest
confidence, and shall not disclose to any third parties or use for their benefit
(other than in order to fulfill the terms and conditions of this Agreement and
the transactions contemplated by this Agreement) or for the benefit of others
any confidential information comprising or related to the Purchaser or any of
Purchaser's Affiliates, the Assets, or the Intellectual Property, including,
without limitation, trade secrets, source code, customer lists, marketing plans
or strategies, product development techniques or plans, or technologies,
information relating to an analysis of or study involving the Assets
(collectively “Confidential Information”).  Confidential Information shall not
include information which (i) is or becomes part of the public domain without
breach of this Agreement, (ii) was known to the receiving party on a
non-confidential basis prior to disclosure by the other party, (iii) is
independently received by the receiving party without the use of confidential
information, or (iv) is explicitly approved for release by written authorization
of the disclosing party.  In the event that the receiving party is legally
required to disclose any confidential information, the receiving party shall
promptly notify the disclosing party of such requirement and, if requested by
the disclosing party, shall reasonably cooperate in the disclosing party’s
efforts to prevent or limit such disclosure.
 
10.2 Enforceability.
 
(a)  It is the desire and intent of the Parties that the provisions of Article X
shall be enforced to the fullest extent permissible under the laws and public
policies applied in each jurisdiction in which enforcement is sought.  If any
particular provision or portion of Article X shall be adjudicated to be invalid
or unenforceable in any jurisdiction, Article X shall be deemed amended to
delete therefrom such provision or portion adjudicated to be invalid or
unenforceable, such amendment to apply only with respect to the operation of
this subsection (b) in the particular jurisdiction in which such adjudication is
made.  The Seller and Seller Representative agree that it would be difficult to
measure the damages to Purchaser and its affiliates from the breach by the
Seller, Seller Representative or any Affiliate of Seller of the provisions of
Article X, that injury to Purchaser from such breach would be impossible to
calculate, and that monetary damages would therefore be an inadequate remedy;
accordingly, the Seller and Seller Representative agree that Purchaser shall be
entitled, in addition to all other remedies it might have, to injunctions or
other appropriate orders to restrain any such breach without showing or proving
any actual damages.
 
 
 

--------------------------------------------------------------------------------

 
(b) The undertakings and covenants of the Seller, Seller Representative and the
Affiliates of Seller contained in Article X are an integral part of the
transactions set forth in this Agreement and the consideration paid by Purchaser
pursuant to this Agreement shall be consideration not only for the Assets but
also for such undertakings and covenants.
 
ARTICLE XI.
NON-COMPETITION AND SOLICITATION OF SELLER

AND SELLER EXECUTIVES FOLLOWING CLOSING



11.1 Covenant Not to Compete.  The Seller (which for the purposes of this
Article XI. shall include Petron Energy, Inc., a Nevada corporation) and each
individual who has signed this Agreement below under Seller Executive (each a
“Seller Executive”) recognizes that the Purchaser has business goodwill and
other legitimate business interests which must be protected in connection with
the purchase of the Assets and the Confidential Information, and therefore, in
consideration for Purchaser entering into this Agreement, providing the Seller
the Purchaser Price, and as a bargained for and integral part of this Agreement,
the Seller and Seller Executive agree and covenant that for twelve (12) months
following the Closing (the "Non Compete Term"):
 
(a) Seller, its Affiliates, and each Seller Executive will not, either directly
or indirectly, (i) for itself, herself or himself, or (ii) as a shareholder,
owner, partner, joint venturer, promoter, consultant, employee, manager,
independent contractor, agent, or in some similar capacity, participate in a
Competing Business (as defined below) within the Territory (as defined below);


(b) Seller and each Seller Executive will not, either directly or indirectly, on
its, her or his own behalf or in the service of or on behalf of others, solicit
or attempt to divert to a Competing Business or to any third party any person,
concern, or entity who is or was, or in the future will be (at the time of
solicitation), a Customer of the Business (each term as defined below) or of
Purchaser (or any Customer of any of the foregoing) whether within or without
the Territory, and further, Seller and each Seller Executive will not, either
directly or indirectly, on its, her or his own behalf or in the service of or on
behalf of others, initiate a call upon any person, concern or entity who is, or
was, or in the future will be (at the time of solicitation), a Customer of the
Business or of Purchaser for the purpose of diverting or appropriating business
to a Competing Business or to any third party, and further, if any such
Customers initiate a call upon Seller or a Seller Executive, then Seller and
each Seller Executive shall not entertain any such call without first referring
such person to Purchaser; and
 

 
 
 

--------------------------------------------------------------------------------

 
(c) Seller and each Seller Executive will not, either directly or indirectly, on
its, her or his own behalf or in the service of or on behalf of others, solicit,
divert, or recruit any employee of Purchaser to leave such employment or
otherwise terminate his or her employment, whether or not such employment is
pursuant to a written contract or at will.


(d)           For the purposes of this ARTICLE XI, the following definitions
shall apply:
"Business" means the operations of and business of the Assets as conducted by
the Seller at any time within the twelve (12) months prior to Closing and the
business and operations of the Purchaser following the Closing and at any time
during the Non Compete Term.


"Competing Business" means any person, concern or entity which is engaged in,
and to the extent engaged in, a business that is wholly or partially the same as
the Business, which competes in any way with the Business or which is in the
same industry or market as the Business, other than the Purchaser.


"Customer" means a person or entity which sells to, and/or buys from, the
Purchaser, or who the Purchaser (or the Business) has dealings with and receives
consideration from.


"Territory" means Texas, Louisiana, Oklahoma and New Mexico.


(d)           This Section 11.1 shall be referred to herein as the
"Non-compete."
 
11.2           Applicability of Non-compete.  Notwithstanding anything to the
contrary contained herein:
 
(a)           In the event the Purchaser ceases operation of the Business other
than in a merger, consolidation, or similar transaction, or upon the filing of a
bankruptcy or receivership proceeding against the Purchaser, or upon the
appointment of a liquidator for the Purchaser (which is not terminated or
removed within 90 days), the provisions of Section 11.1 shall not apply.
 
(b)           It is mutually understood and agreed that if any of the provisions
relating to the scope, time, or territory of Section 11.1 of this Agreement are
more extensive than are enforceable under applicable laws or are broader than
necessary to protect the goodwill and legitimate business interests of the
Purchaser, then the Parties agree that they will reduce the degree and extent of
such provisions by whatever minimal amount is necessary to bring such provisions
within the ambit of enforceability under applicable law.
 
11.3           Consideration. The undertakings and covenants of the Seller and
Seller Executives contained in Article XI are an integral part of the
transactions set forth in this Agreement and the consideration paid by Purchaser
pursuant to this Agreement shall be consideration not only for the Assets but
also for such undertakings and covenants.  In addition to the consideration set
forth in this Agreement as attributable to the Seller, the Purchaser agrees to
provide each Seller Executive $10 as additional consideration for and in
consideration for the Non-compete, which shall be in addition to the
consideration set forth herein payable to the Seller and a negotiated and
bargained for term and condition of this Agreement.  Purchaser agrees that it
would not have entered into this Agreement or agreed to purchase the Assets but
for the Seller and the Seller Executives agreeing to be bound by the
Non-compete.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE XII.
MISCELLANEOUS
 
12.1 Notices.  All notices, requests, demands and other communications given
hereunder (collectively, “Notices”) shall be in writing and delivered personally
or by overnight courier to the parties at the following addresses or sent by
telecopier or telex, with confirmation received, to the telecopy specified
below:
 

  If to Seller:  
Petron Energy II, Inc.
 
Attn: Floyd L. Smith, President
 
17950 Preston Rd., Ste. 960
 
Dallas, Texas 75252
     
With a copy to: (which shall not constitute Notice)
     
Luke C. Zouvas, Esq.
 
Zouvas Law Group, P.C.
 
2368 Second Avenue, 1st Floor
 
San Diego, CA 92101
     
If to Purchaser:
     
Restaurant Concepts of America Inc.
 
Attn: David Cho, President
 
4300 Quinlan Park Road, Suite 105
 
Austin, Texas 78732
     
With a copy to: (which shall not constitute Notice)
     
David M. Loev, Esq.
 
The Loev Law Firm, PC
 
6300 West Loop South, Suite 280
 
Bellaire, Texas 77401

 
All Notices shall be deemed delivered when actually received if delivered
personally or by overnight courier, sent by telecopier or telex (promptly
confirmed in writing), addressed as set forth above.  Each of the parties shall
hereafter notify the other in accordance with this Section of any change of
address or telecopy number to which notice is required to be mailed.
 
 
 

--------------------------------------------------------------------------------

 
12.2 Entire Agreement; Modification. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior negotiations, agreements and understandings, whether
written or oral, of the parties. This Agreement may not be modified or amended
except by an instrument in writing duly signed by or on behalf of the Parties
hereto.
 
12.3 Headings. The headings contained in this Agreement and in the Schedules and
Exhibits hereto are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
 
12.4 Assignment. This Agreement shall be binding upon the respective successors
and assigns of the parties hereto.  This Agreement may not be assigned by any
party hereto without the prior written consent of the other party hereto.
 
12.5 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Texas applicable to contracts made in that State, without giving effect to the
conflicts of laws principles thereof.
 
12.6 No Third-Party Rights. This Agreement is not intended, and shall not be
construed, to create any rights in any parties other than Purchaser and Seller,
and where applicable, Seller Indemnified Parties and Purchaser Indemnified
Parties, and no Person shall assert any rights as third-party beneficiary
hereunder.
 
12.7 Non-Waiver. The failure in any one or more instances of a party hereto to
insist upon performance of any of the terms, covenants or conditions of this
Agreement, to exercise any right or privilege in this Agreement conferred, or
the waiver by said party of any breach of any of the terms, covenants or
conditions of this Agreement shall not be construed as a subsequent waiver of
any such terms, covenants, conditions, rights or privileges, but the same shall
continue and remain in full force and effect as if no such forbearance or waiver
had occurred.
 
12.8 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to affect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
 
12.9 Incorporation of Exhibits and Schedules. The Exhibit hereto is incorporated
into this Agreement and shall be deemed a part hereof as if set forth herein in
full.  References herein to “this Agreement” and the words “herein,” “hereof”
and words of similar import refer to this Agreement (including its Exhibits and
Schedules) as an entirety.  In the event of any conflict between the provisions
of this Agreement and any such Exhibit or Schedule, the provisions of this
Agreement shall control.
 
 
 

--------------------------------------------------------------------------------

 
12.10 Counterparts.  This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  A copy of this Agreement
signed by one Party and faxed to another Party shall be deemed to have been
executed and delivered by the signing Party as though an original.  A photocopy
or PDF of this Agreement shall be effective as an original for all purposes.
 
12.11 Transaction Expenses.  Seller shall be responsible for the payment of any
and all expenses, including without limitation the fees and expenses of counsel,
accountants and other advisers, arising out of or relating directly or
indirectly to the transactions contemplated by this Agreement, whether or not
such transactions are consummated in whole or in part and whether incurred by
Seller or Purchaser.
 


 


 


 


 
[Remainder of page left intentionally blank.  Signature page follows.]
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the day and year first above written to be effective as of the Effective
Date.
 
 

 
"SELLER"
     
Petron Energy II, Inc.
          /s/ Floyd L. Smith  
Floyd L. Smith
 
President
             
"PURCHASER"
     
Restaurant Concepts of America Inc.
          /s/ Floyd L. Smith  
Floyd L. Smith
     
President
         
“SELLER REPRESENTATIVE”
          /s/ Floyd L. Smith  
Floyd L. Smith
 
Individually



 


[Signature page continues on following page.]
 
 
 

--------------------------------------------------------------------------------

 
“SELLER EXECUTIVES”
(Agreeing to the terms and conditions of, the restrictions set forth in and the
reasonableness of the restrictions and the sufficiency of the consideration
received in connection with such restrictions as set forth in Article XI as they
relate to Seller Executive, as well as the terms and conditions of Article XI in
general):




/s/ Floyd L. Smith
Floyd L. Smith




________________________
_________________




________________________
_________________


 


 


Petron Energy, Inc.
(Agreeing to the terms and conditions of Article XI. (for the purposes of
Article XI. as if Petron Energy, Inc. was included in the definition of
Seller)).




/s/ Floyd L. Smith
Floyd L. Smith
President


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Assets of Seller
 
“Assets” shall include:


(i) All of Seller’s Intellectual Property including all related documentation
and including, but not limited to all of the Intellectual Property set forth on
Schedule 2.7(c), Schedule 2.7(d), and Schedule 2.7(g) , as well as any and all
other Intellectual Property of Seller, subject only to those items set forth on
Schedule 2.7(a), and all rights associated therewith;
 
(ii) all computer hardware, furniture, furnishings, equipment, machinery,
tooling, inventory, property, parts and other tangible personal property of
Seller;
 
(iii) all fixtures and fixed property held or owned by Seller;
 
(iv) all rights under or related to the Assumed Contracts set forth on Exhibit
B, if any;
 
(v) all payment rights and other intangible assets (including goodwill) with
respect to customer relationships that are not embodied in complete written
contracts;
 
(vi) all rights in Intellectual Property now in existence or under development,
including all licenses and rights to use or practice such Intellectual Property,
and all goodwill represented thereby and pertaining thereto;
 
(vii) all credits, prepaid expenses, deferred charges, advance payments,
security deposits and prepaid items;
 
(viii) all instruments and inventory, finished goods, raw materials, liquor,
work in progress, packaging, supplies, parts and other inventories (the
“Inventory”);
 
(ix) all notes and accounts receivable (in all cases, whether or not billed) and
all accrued interest thereon, and the benefit of any security therefor;
 
(x) all Books and Records and marketing materials in Seller’s possession;
 
(xi) to the extent their transfer is permitted by applicable Law, all
Governmental Authorizations, including all applications therefor;
 
(xii) rights and obligations under or in connection with Seller's real property,
working interests, oil and gas assets and leases (the “Interests”), including
all ownership interests and working interests in the leased mineral rights owned
in the area of the Interests and all operating equipment utilized on the
Interests, and all office space, warehouse, equipment, and industrial leases and
rental agreements as set forth on Exhibit C (the “Real Property Assets”);
 
 
 

--------------------------------------------------------------------------------

 
(xiii) all goodwill of Seller;
 
provided that the Liabilities (as defined in the Agreement) shall be
specifically excluded from the definition of Assets.


All product manuals, sales literature, parts or replacement parts, factory tools
and diagnostic equipment, marketing materials or signs related to the Assets.


All books, records, documents, files, customer lists, procedural manuals and
other printed or written materials, whether stored electronically or otherwise,
concerning the Assets (“Books and Records”).


All warranty rights associated with the Assets. All warranties and guaranties
given to, assigned to or benefiting Seller regarding the acquisition, or the
construction, design, use, operation, management or maintenance of any of the
Assets.


The goodwill of Seller relating to the Assets, the right to all telephone, telex
and telecopier numbers relating to the Assets which are owned by Seller, all
information in the possession of Seller relating to the operations of the
Assets, the exclusive right of the Purchaser to represent itself as carrying on
the business of the Assets as well as all corporate business opportunities of
Seller relating to the Assets.


Seller’s lists of suppliers and customers and contact information in connection
therewith.



The rights to the domain name petronenergy.net and all information included on
such website.



The following Lease Equipment:



GERNER LEASE-TULSA CO
S24-17N-14E
1-BELTHLEHM SIZE 57 PUMPING UNIT SN#R3195 WITH 5HP 1250RPM MOTOR
COMPLETE WELL WITH APPROXMATLEY 1800’ 2-3/8 TUBBING AND 5/8 RODS
1-2’X10’ OIL GAS SEPERATOR
2-200 BARREL STEEL STOCK TANKS
1-6’X15’ FIBERGLASS GUN BARREL
1-200 BARREL FIBERGLASS STOCK TANK OPEN TOP
1-2’X5’ GAS SEPERATOR
1-BEAN ROYAL TRI-PLEX
PUMP                                                                SN#98388                      WITH
5PH MOTOR


BARRON LEASE- TULSA COUNTY
 
 
 

--------------------------------------------------------------------------------

 
S24-17N-14E
1-6’X15’ FIBERGLASS GUN BARREL
1-200 BARREL STEEL STOCK TANK
1-AMERICAN SIZE 40 PUMPING UNIT SN#D4-1204 WITH 5HP 1250RPM MOTOR
COMPLETE WELL WITH APPROXMATLEY 1850’ 2-3/8 TUBBING AND 5/8 RODS


WOODRUFF LEASE-WAGONER COUNTY
S8-17N-15E
1-JENSEN SIZE 16 PUMPING UNIT SN#83J08-67  WITH 5HP MOTOR
COMPLETE WELL WITH APPROXMATLEY 1700’ 2-3/8 TUBBING AND 5/8 RODS
1-4’X10’ STEEL GUN BARREL
1-200 BARREL STEEL STOCK TANK
2-200 BARREL FIBERGLASS STOCK TANKS
1-GASO/TULSA 3311 TRI-PLEX
PUMP                                                                           SN#35446                      WITH
10HP MOTOR
1-PRACTICAL 253XT GAS COMPRESSOR SN#30T24 SKIDDED WITH 5HP MOTOR


SALLY HOWE SMITH LEASE-WAGONER COUNTY
S5-17N-15E
2-200 BARREL STEEL STOCK TANKS
1-10’X15’ STEEL GUN BARREL
1-PRACTICAL 505 GAS COMPRESSOR SN# 00645 SKIDDED WITH 5HP MOTOR
1-JENSEN SIZE 16 PUMPING UNIT SN#83J502 WITH 5HP MOTOR
COMPLETE WELL WITH APPROXMATLEY 1550’ 2-3/8 TUBBING AND 5/8 RODS


VICTORY LEASE-WAGONER COUNTY
S5-17N-15E
1-200 BARREL STEEL STOCK TANK
1-5’X15’ STEEL GUN BARREL
1-100 BARREL FIBERGLASS STOCK TANK
1-CHURCHILL SIZE 16 PUMPING UNIT SN#161195 WITH 5HP MOTOR
COMPLETE WELL WITH APPROXMATLEY 1750’ 2-3/8 TUBBING AND 5/8 RODS




VERNON LEASE-WAGONER COUNTY
 
 
 

--------------------------------------------------------------------------------

 
S5-17N-15E
1-QUINCY 240LNG GAS COMPRESSOR SN#2021248-125  WITH 5HP MOTOR


HUGHES LEASE-WAGONER COUNTY
S33-17N-15E
2-200 BARREL STEEL STOCK TANKS
1-6’X15’ FIBERGLASS GUN BARREL
2-200 BARREL FIBERGLASS STOCK TANKS OPEN TOPS
1-TULAS 3200 DUPLEX PUMP SN#T225 WITH 10HP MOTOR
1-OILWELL SIZE 16 PUMPING UNIT SN#T158-22  WITH 5HP MOTOR
1-CABOT SIZE 16 PUMPING UNIT SN#29-525801 WITH 5HP MOTOR
1-TERRELL SIZE 57 PUMPING UNIT SN#84F3
1-QUINCY 240LNG GAS COMPRESSOR SN#20020215-0141 WITH 5HP MOTOR
1-3’X8’ LAY DOWN GAS SEPERATOR
1-2HP TRANSFER PUMP


WHITLOCK LEASE-WAGONER COUNTY
S8-17N-15E
2-100 BARREL STEEL STOCK TANKS
1-5’X15’ STEEL GUN BARREL
1-200 BARREL STEEL STOCK TANK
1-2HP TRANSFER PUMP
1-PRACTICAL 505 GAS COMPRESSOR SN#945637 SKIDDED WITH 5HP MOTOR
1-2’X8’ OIL AND GAS SEPERATOR
1-SIZE 57 BETHLEHM PUMPING UNIT SN#151583B WITH 5HP MOTOR
COMPLETE WELL WITH APPROXMATLEY 1800’ 2-3/8 TUBBING AND 5/8 RODS


GARRETT LEASE-WAGONER COUNTY
S10-17N-15E
1-6’X15’ FIBERGLASS GUN BARREL
2-200 BARREL STEEL STOCK TANKS
1-AMERICAN SIZE 16 PUMPING UNIT SN#95568
COMPLETE WELL WITH APPROXMATLEY 1500’ 2-3/8 TUBBING AND 5/8 RODS


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Assumed Contracts
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C


Daniels #1
Gregg – TX
 9.50%
6.65%
       
Daniels #2
Gregg – TX
13.50%
9.40%
       
Talley Bottoms #1
Harrison – TX
 9.50%
6.65%
       
Talley Bottoms #2
Harrison – TX
13.50%
9.40%
       
Grambling #1
Rusk – TX
 7.00%
4.90%








Petron Energy II, Inc.
Wagoner County Leaseholds


1. N/2 SW/4 § 33-T18N-R15E (Paul Hughes #1 Lease) 80 acres
2. S/2 SW/4 § 33-T18N-R15E (Paul Hughes #2 Lease) 80 acres
3. SE/4 § 32-T18N-R15E (Simon) 160 acres
4. S/2 N/2 SW/4 § 32-T18N-R15E (Lenard Lease) 40 acres
5. N/2 NW/4 § 5-T17N-R15E (Vernon Lease) 80 acres
6. SW/4 NW/4 § 5-T17N-R15E (Broach Lease) 40 acres
7. SE/4 SE/4 § 5-T17N-R15E (Sally Howe Smith Lease) 40 acres
8. S/2 NE/4 NE/4 § 5-T17N-15E (Victory Lease) 20 acres
9. NE/4, LESS SE/4 NE/4 § 8-T17N-R15E (Woodruff Lease) 120 acres
10. N/2 SE/4 NE/4 § 8-T17N-R15E (Whitlock) 20 acres
11. N/2 SW/4 §10-T17N-R15E (Garrett Lease) 80 acres
12. NE/4 § 35-T17N-R16E (Simon/Snyder Lease) 160 acres
 

 
 

--------------------------------------------------------------------------------

 
Petron Energy II, Inc.
Tulsa County Leaseholds

 
1. SE/4 NE/4 (Lot 5) § 24-T17N-R14E (Gerner Lease) 40 acres
2. All of Lot 1 and All of Lot 9 (L1 and L9) in § 24-T17N-R14E (Gerner Trust
Lease) 120 acres
3. E/2 NE/4 NE/4 and E/2 SE/4 and NW/4 SE/4 and Lots 4 and 6 all in §
13-T17N-R14E
    and Lot 2 § 24-T17N-R14E (Barron Lease) 120 acres


Petron Energy II Pipeline, Inc.


1.  
Petron Energy II Pipeline is a 105 mile gas gathering system located in Wagoner
and Tulsa County Oklahoma

2.  
Petron Energy II TNT Pipeline in a 30 mile gas gathering system located in
Wagoner, Mayes, Rogers and Tulsa Counties, Oklahoma.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
[ex10-1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[ex10-1b.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1c.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1d.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1e.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1f.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1g.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1h.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1i.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1j.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1k.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1l.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1m.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1n.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1o.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1p.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1q.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1r.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1s.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1t.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1u.jpg]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 